Citation Nr: 1814545	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-43 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of left elbow surgery under the provisions of 38 U.S.C. § 1151.

2. Entitlement to service connection for residuals of left elbow surgery, to include under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2017, a videoconference hearing was held before the undersigned; a transcript is of record.

The SOC addressed both directive service connection and service connection under the provisions of  38 U.S.C. § 1151.  The Board finds that the 38 U.S.C. § 1151 aspect of this appeal needs additional development.

The issue of service connection for residuals of left elbow surgery is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed September 2008 rating decision denied service connection for residuals of left elbow surgery under 38 U.S.C. § 1151 based on a finding that the disability worsened as a result of natural progress and not VA medical services.

2. Evidence received since the September 2008 rating decision includes testimony regarding the Veteran's current left elbow symptoms and in support of his contention that his sutures were removed earlier than standard medical practice, leading to infection; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for residuals of left elbow surgery, to include under the provisions of 38 U.S.C. § 1151, may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.1100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Given the favorable action taken with respect to the petition to reopen this claim, no further discussion of the VCAA is required.

Legal Criteria, Factual Background, and Analysis

A September 2008 rating decision denied a claim for service connection for residuals of left elbow surgery under 38 U.S.C. § 1151, based on a finding that the disability worsened as a result of natural progress and not VA medical services.  The decision became final because the Veteran did not perfect an appeal or submit new and material evidence within one year of the determination.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.1103 (2017).

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104b, 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id.

Since the final September 2008 rating decision, the Veteran provided Board testimony regarding his claim.  Specifically, he testified as to current left elbow symptoms and provided evidence regarding his contention that his sutures were removed earlier than standard medical practice, leading to infection.

The Board reiterates that evidence is new and material if it would, in conjunction with other evidence of record, trigger VA's duty to provide an examination.  The Board finds that this testimony, if true, triggers VA's duty to provide a new medical opinion regarding this contention; therefore, it is new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for residuals of left elbow surgery is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of left elbow surgery, to include under the provisions of 38 U.S.C. § 1151, is reopened.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.  

Initially, the Board notes that the Veteran testified that he received Social Security Administration (SSA) benefits; however, SSA records have not been associated with the claims file.  Therefore, these records should be obtained on remand.

The Veteran contends that a physician assistant removed his sutures within seven days of his left elbow surgery, and that standard practice is 14-20 days post-surgery.  He states early removal led to infection and residual symptoms.  The Board finds a new VA medical opinion is needed as to these contentions.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits and the record upon which the determination was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the residuals of left elbow surgery on appeal.

3. After completing directives (1)-(2), the AOJ should obtain an opinion regarding his claim for service connection for residuals of left elbow surgery under 38 U.S.C. § 1151.  Based on the record, the examiner should provide a response to the following:
a) Is it is at least as likely as not (a 50 percent or greater probability) that the April 25, 2007 left elbow surgery or May 3, 2007 staple removal caused the Veteran's residuals left elbow disability, to include leading to an infection and limited range of motion?  In this regard, the examiner should identify the current disability, if any, that is a manifestation of the complained of symptoms.

b) Is at least as likely as not (a 50 percent or greater probability) that any current residuals of left elbow surgery were caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA?  The examiner is asked to comment on the Veteran's testimony that his sutures were removed within seven days of surgery, and that the Merck Manual states they should remain in place for 14-20 days.

c) Is at least as likely as not (a 50 percent or greater probability) that the Veteran's current residuals of left elbow surgery are a reasonably foreseeable result of the April 25, 2007 left elbow surgery or May 3, 2007 staple removal - that is, would a reasonable health care provider have considered any residuals, to include current incomplete range of motion, to be an ordinary risk of the treatment(s) at issue?

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


